Citation Nr: 0022013	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-05 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to service connection for residuals of 
rubella.

2.  Entitlement to service connection for chronic 
pharyngitis, and tonsillitis or residuals thereof.

3.  Entitlement to an increased rating for duodenal ulcer 
with small hiatal hernia, currently rated at 10 percent 
disabling. 

4.  Entitlement to an increased (compensable) rating for 
residuals of epididymis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel
INTRODUCTION

The veteran had two periods of active service from September 
1961 to August 1964, and from October 1969 to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board's decision is limited to the issues developed for 
appellate review.  A review of the record, indicates that the 
veteran has other claims in various stages of development, 
including a right ankle; right shoulder; and neck disorder; 
and a claim to reopen a claim for a right knee disorder.  
These issues have not been fully developed for appellate 
review, and are not before the Board at this time. Kellar v. 
Brown, 6 Vet. App. 157 (1994); Godfrey v. Brown, 7 Vet. App. 
398 (1995).


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
determination of the issues on appeal has been obtained by 
the RO.

2.  Chronic rubella, tonsillitis, and pharyngitis, or the 
residuals thereof, are not currently shown based on the 
medical evidence submitted for the record.

3. The service-connected duodenal ulcer with small hiatal 
hernia is currently manifested by objective evidence of 
"helicobacter" pylori (H pylori) gastritis, for which 
appellant has been treated; and a small hernia, with no 
evidence of reflux esophagitis; stricture; or ulceration.  
There is occasional epigastric pain.  There is no reported 
vomiting; melena; hematochezia; material weight loss; 
hematemesis; bloody stools; anemia; or, incapacitating 
episodes of ulcer disease, or epigastric distress with 
dysphagia, accompanied by substernal, arm, or shoulder pain, 
or considerable impairment of health.

4.  The veteran's residuals of epididymitis are manifested by 
tenderness, and increased sensitivity to touch, analogous to 
tender and painful scarring, without any additional 
testicular or other genitourinary impairment.

5.  There are no extraordinary factors resulting from the 
service connected duodenal ulcer with small hiatal hernia, or 
residuals of epididymitis productive of an unusual disability 
picture such as to render application of the regular 
schedular provisions impractical.
 

CONCLUSIONS OF LAW

1. The claims of entitlement to service connection for 
rubella, tonsillitis, and, pharyngitis, or residuals thereof, 
are not well grounded. 38 U.S.C.A. § 5107(a) (West 1991 & 
West 2000); 38 C.F.R. § 3.303 (1999).

2.  The criteria for an increased rating in excess of 10 
percent for a duodenal ulcer with small hiatal hernia, have 
not been met. 38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, Part 4, 4.20, 4.114, Diagnostic Code (DC) 7305-7346 
(1999). 

3.  The criteria for a 10 percent rating, but no more, for 
residuals of epididymitis are met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, DC 
7525-7804 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

Turning next to the merits of the veteran's claims, the Board 
finds, in summary, that the claims for entitlement to service 
connection for rubella, tonsillitis, and pharyngitis, or 
residuals thereof, are not well grounded and must be denied.  

A review of the veteran's service medical records reveals 
that in April 1960, he was seen with a temperature of 102.6 
degrees.  He had follicular tonsils, and a generalized rash 
having the characteristics of rubella.  Laboratory studies 
and chest x-rays were within normal limits.  He was treated 
for several days, afterwhich the rash was gone and the throat 
was clear.  He was released to duty.  The diagnosis was 
rubella; and tonsillitis, acute, organism, undetermined.

He was again hospitalized in October 1962 with a sore throat 
and fever; treated for 5 days and released back to duty.  The 
diagnosis was pharyngitis, acute, organism undetermined.

While there are other intermittent treatment records for 
various rashes and skin disorders, and for sore throats, the 
records are silent as to other diagnoses of rubella; 
pharyngitis; or tonsillitis.

In a March 1998 VA examination report, the veteran related 
having pharyngitis, and tonsillitis, in the past, and 
intermittent sore throats.  He denied dysphagia; postnasal 
drip; fever; chills; rhinorrhea; headache; earache; or sinus 
tenderness.  The pharynx showed slight erythema, but no 
exudates or other abnormalities were noted.  The examiner 
noted that there was no evidence of any abnormalities of the 
lymph nodes or any exudates; or tonsillar enlargement, or 
abnormalities.  While appellant had occasional sore throats 
of unknown etiology, there was no evidence of current 
pharyngitis/tonsillitis.

Based on the medical evidence above, it must be emphasized 
that the record does not show that chronic rubella, 
pharyngitis, or tonsillitis or the residuals thereof are 
exhibited at this time.  Since, as previously discussed, 
service connection cannot be granted for a disability that is 
not currently manifested, the Board must find that the 
veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual that service 
connection could be granted and the claims are therefore, not 
well grounded.  Although there was a single incident of 
treatment for rubella; and tonsillitis; and another single 
episode of treatment for pharyngitis noted in the service 
medical records, there is no evidence of chronic disability 
in service or thereafter.  Accordingly, the claims must be 
denied.


II. Increased rating claims

Initially, the Board finds that the veteran's claims for 
increased ratings are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a); See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claims.  Generally, an 
allegation that a service-connected disability has increased 
in severity is sufficient to establish well groundedness.  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  Likewise, the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, such that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that an increased rating is 
warranted for SP duodenal ulcer with small hiatal hernia.  
However, the Board finds that a 10 percent rating for 
residuals of epididymitis, but no more, analogous to a tender 
and painful scar is warranted.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).


a. Duodenal ulcer and hiatal hernia

Historically, noncompensable service connection ratings were 
individually granted for a small hiatal hernia; and status 
post (SP) duodenal and antral ulcer, in a rating decision in 
July 1986.  

In a March 1998 VA examination, the veteran reported a 
history of peptic ulcer disease.  He was initially told that 
he had a duodenal ulcer and hiatal hernia in 1984-85.  He 
underwent multiple esophagogastroduodenoscopies.  The most 
recent revealed H pylori gastritis, which was treated several 
times without resolution.  He still had occasional epigastric 
pain especially with spicy food, and noted occasional 
gastroesophageal reflux disease (GERD) symptoms.  He has been 
taking Cisapride.  

An upper GI series revealed vascular calcification in the 
iliac region and aortic arch.  There was a hiatal hernia, but 
reflux esophagitis, stricture, or ulceration was not found.  
There was no evidence of gastritis or duodenitis.  The 
impression was a small hiatal hernia without reflux.  

The examiner diagnosed peptic ulcer disease, noting that 
there was a percentage of patients who had persistent H 
pylori gastritis, and clearance of the organism was sometimes 
unobtainable.

By rating decision in April 1998, the rating for a small 
hiatal hernia was increased to 10 percent, while the rating 
for a duodenal ulcer remained unchanged.  

By rating decision in February 1999, the ratings for a small 
hiatal hernia, and duodenal ulcer were combined, and the 
description changed to SP duodenal interatrial ulcer with 
small hiatal hernia.  The combined rating was 10 percent, 
where it has remained in effect to the present time.

The file also includes other extensive medical files, 
revealing treatment for gastrointestinal complaints as well 
as several unrelated disorders.

The file also contains a June 1998 VA fee examination, in 
which the veteran reported constant epigastric pain for which 
he took Prilosec and Propulsid.  A gastroscopy from December 
1997 revealed a duodenal ulcer.  The examiner opined the 
history of ulcers did not limit him professionally or in his 
daily life.

The veteran's duodenal interatrial ulcer with small hiatal 
hernia, is evaluated by the RO under DC 7305, Ulcer, 
duodenal, and DC 7346, Hernia, hiatal. The criteria used will 
be that which reflects the predominant disability. 

Under DC 7305, Ulcer, duodenal; Severe pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health, warrants a 60 percent evaluation; with moderately 
severe; less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year, warrants a  40 percent 
evaluation; with moderate; recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations, 
warrants a 20 percent evaluation; and, with mild; recurring 
symptoms once or twice yearly, a 10 percent evaluation is 
warranted. 38 C.F.R. § 4.114; Diagnostic Code 7305 (1999).

DC 7346, Hernia, hiatal allows that; with symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health, a 60 percent evaluation is 
warranted; with persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, a 30 percent evaluation is 
warranted; and, with two or more of the symptoms for the 30 
percent evaluation, but of less severity, a 10 percent 
evaluation is warranted. 38 C.F.R. § 4.114; Diagnostic Code 
7346 (1999).

The preponderance of the evidence is against a higher 
evaluation.  The veteran complained of occasional pain in the 
epigastric area, and occasional GERD symptoms.  There is 
evidence of H pylori gastritis, for which he has been 
treated.  However, there is no reported vomiting; melena; 
hematochezia; material weight loss; hematemesis; bloody 
stools; or, anemia.  There have been no reported 
incapacitating episodes of ulcer disease, or epigastric 
distress with dysphagia, accompanied by substernal, arm, or 
shoulder pain.  An upper GI series revealed a small hernia, 
but reflux esophagitis; stricture; or ulceration was not 
shown.  

The evidence establishes that the hiatal hernia disability 
represents the dominant and more disabling aspect of this 
disability, and that evaluation under the criteria for rating 
the digestive system is appropriate in this case. 

The Board has considered the appellant's statements. He is 
competent to state that his condition is worse. However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability. 
The reports of competent medical examiners do not support a 
finding of symptomatology productive of moderate recurring, 
or considerable impairment of health.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition. Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding. 
38 C.F.R. §§ 4.113, 4.14 (1999). Ratings under Diagnostic 
Codes 7305 and 7346 will not be combined with each other. A 
single evaluation will be assigned under the Diagnostic Code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation. 38 C.F.R. § 
4.114 (1999). The Board finds in the instant case, that the 
medical evidence does not support a finding of separate 
illnesses, and that the severity of the overall disability 
does not warrant elevation to the next higher evaluation.  
38 C.F.R. § 4.7.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


b. Residuals of epididymitis

Historically, service connection for chronic epididymis, and 
SP removal of a left testicle cyst was granted by rating 
action in March 1987.  A 10 percent rating was assigned.  The 
RO proposed to reduce the 10 percent rating for epididymis to 
noncompensable by rating decision in May 1991.  This 
determination was based on a VA examination in March 1991 
which found the epididymis to be asymptomatic.

The veteran was notified of the proposed reduction but did 
not contest this proposed reduction.  By rating action in 
August 1991, the 10 percent rating was reduced to 
noncompensable.

The veteran filed a claim for an increased rating for his 
epididymis in January 1998.

In a March 1998 VA examination, he reported having a cyst 
removed from his left testicle.  He denied any problems 
except for sensitivity to touch, more on the left than right.  
He denied skin lesions, drainage, or any other GU signs.  The 
examiner noted very mild tenderness over the epididymis 
region on the left side and normal size testes with increased 
sensitivity to touch.  There were no masses, abnormalities, 
or lesions noted on palpation.

The veteran's disorder is rated under 38 C.F.R. § 4.115b, DC 
7599-7525, Chronic epididymo-orchitis.  This disorder is 
rated either as a urinary tract infection, or as a tubercular 
infection. Here, there has been neither a tubercular nor 
urinary tract infection. However, since the disability 
effects the genitourinary system, the rating will be on the 
basis of a urinary tract infection.

Under 38 C.F.R. § 4.115a, a urinary tract infection with 
long-term drug therapy, 1 - 2 hospitalizations per year 
and/or requiring intermittent intensive management, warrants 
a 10 percent evaluation. 

Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times a year),and/or 
requiring continuous intensive management, warrants a 30 
percent evaluation. When manifested by poor renal function, 
the rating will be based on renal dysfunction. In this case, 
there is no evidence of renal dysfunction.

A 0 percent evaluation is not provided under this schedule.  
Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

In light of the veteran's reports of chronic pain, the Board 
finds that the veteran's disability may be evaluated as 
analogous to a tender and painful scar under DC 7804. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This code 
provides that a 10 percent rating is warranted for scars that 
are superficial, tender and painful on objective 
demonstration. DC 7804 (1999)

Currently, there is no objective, i.e., medical, support for 
a compensable disability evaluation on the basis of any 
urinary infection. It is clinically confirmed that the testes 
are in essence normal, with objective evidence of tenderness 
over the epididymis region, and increased sensitivity to 
touch. In light of the veteran's testes tenderness and 
sensitivity which has been confirmed on clinical examination, 
it is concluded that a 10 percent rating may be assigned for 
this disability on the basis of being analogous to a painful 
and tender scar on objective demonstration. 

As noted above, the VA examiner found no lesions, or evidence 
of the recurrence of a left testicular cyst on examination.  
However, the veteran credibly reported tenderness and 
sensitivity to the examiner, and he otherwise reported pain 
in this area. Therefore, finding reasonable doubt in the 
veteran's favor, the Board concludes that the appropriate 
code designation, in accordance with the provisions of 38 
C.F.R. §§ 4.20 and 4.27, should be Code 7525-7804, with a 10 
percent rating assigned.

With testicular pain being the sole basis of compensability 
in this case, and the highest rating therefor is designated, 
by analogy, under Code 7804, no basis exists for a higher 
rating. There is no aspect of service-connected genitourinary 
disability that qualifies for a higher than 10 percent rating 
under any of the designated diagnostic codes. Similarly, 
consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (1998), 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, 
the Board finds no basis upon which to assign a higher than 
10 percent disability evaluation. There is no evidence that 
the epididymitis requires long-term drug therapy, 1-2 
hospitalizations per year and/or intermittent intensive 
management. In essence, a compensable rating under the 
evaluations for urinary tract infections is not appropriate. 
In sum, a review of the entire evidentiary record shows that 
the evidence supports no more than the newly assigned 10 
percent evaluation for testicular pain. Consideration of his 
service medical records and post-service medical evidence 
does not support the conclusion that his service-connected 
residuals of epididymitis warrants an increased evaluation 
beyond 10 percent.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the assignment of a higher 
rating. That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria. The evidence 
in this case fails to show that the veteran's service-
connected epididymitis has caused marked interference with 
employment, or that such have in the past or now require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards. Id. 

In this case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
the service-connected disorder; he has been afforded an 
examination, and further afforded opportunity to present 
argument and evidence in support of his claim. Further, the 
Board has granted a higher rating. Therefore, the Board does 
not find that the veteran has been prejudiced by this action.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for rubella, tonsillitis, 
and pharyngitis, or the residuals thereof, is denied on the 
basis that the claims are not well grounded. 

Entitlement to an increased rating for duodenal ulcer with 
small hiatal hernia, currently rated 10 percent, is denied.

A 10 percent rating, but no more, for residuals of 
epididymitis is granted, subject to the governing regulations 
applicable to the payment of monetary benefits.


			
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 


- 2 -


